TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



ON REHEARING



NO. 03-12-00761-CV


In re Kenneth Crissup




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		We received from the Travis County District Clerk a pro se petition for writ of
mandamus from Relator Kenneth Crissup, an inmate in the Texas Department of Criminal Justice. 
Subsequently, we issued an opinion dismissing the petition for want of jurisdiction.  See In re
Crissup, No. 03-12-00761-CV, 2012 WL 5974054, at *1 (Tex. App.--Austin Nov. 30, 2012, orig.
proceeding).  However, it appears that Relator's petition was forwarded to our Court in error.  The
record reflects that Relator intended the petition to initiate a proceeding in the Travis County District
Court.  Accordingly, we withdraw our opinion dated November 30, 2012 and dismiss the petition. 
We direct the Clerk of this Court to forward Relator's petition to the Travis County District Clerk
for filing.

						__________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Rose and Goodwin
Dismissed
Filed:   January 4, 2013